Title: From George Washington to Major Henry Lee, Jr., 25 July 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir,
          Head Qrs West point July 25 1779
        
        I have received your two letters of the 21st and 22d—The intelligence you communicate is interesting and I am anxious to have the movements it mentions more clearly and certainly unfolded—You will spare no pains nor cost for this purpose. It is of great importance we should ascertain as early as possible the reality of the supposed embarkation—its extent and the course it takes in the first instance. & under whose command.
        I must also request you will endeavour to obtain the most precise ideas of the situation of affairs at Stoney Point, as well from your own observation as the intelligence of Spies and deserters of whom you will make very critical and minute enquiries—I wish to know upon what plan the enemy are now constructing their works—particularly whether they inclose them or not—what is the strength of the garrison, the corps that compose that strength the number and sizes of cannon who commands—and the precautions made use of for the security of the post—These points are important and I shall be obliged to you to assist me with the most exact information respecting them all. ⟨I am Dr Sir Yr Most Obet, servt⟩
        
          ⟨Go: Washington⟩
        
        
          P.S. I beg also that you will hire some intelligent Person to cross the River, & discover what Corps lye at Phillips & ⟨mile Square—what⟩ others are at, and abt Kings ⟨Bridge & the works there⟩ & what others are between ⟨that & the City of New York⟩ & in the City.
        
      